UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-2449


MONTE DEXTER PEPPER,

                Plaintiff - Appellant,

          v.

PRECISION VALVE CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Mary G. Lewis, District Judge.
(6:10-cv-02532-MGL)


Submitted:   May 31, 2013                       Decided:   June 7, 2013


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melvin Hutson, MELVIN HUTSON, P.A., Greenville, South Carolina,
for Appellant.    Reginald W. Belcher, TURNER PADGET GRAHAM &
LANEY, PA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Monte Dexter Pepper appeals the district court’s order

accepting     the     recommendation            of     the    magistrate        judge    and

granting     summary     judgment           in       favor      of     Precision        Valve

Corporation    on    Pepper’s    discrimination               and    retaliation       claims

under Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C.A. §§ 2000e-2000e-17 (West 2012).                      We affirm.

            We review de novo a district court’s order granting

summary    judgment,     viewing          the       facts    and     drawing    reasonable

inferences in the light most favorable to the nonmoving party.

Robinson v. Clipse, 602 F.3d 605, 607 (4th Cir. 2010).                             Summary

judgment is appropriate when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a

matter of law.”        Fed. R. Civ. P. 56(a).                   Summary judgment will

be granted unless “a reasonable jury could return a verdict for

the nonmoving party” on the evidence presented.                                Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).                             “Conclusory or

speculative       allegations        do    not        suffice,       nor   does    a    mere

scintilla    of     evidence    in    support         of     [the    nonmoving    party’s]

case.”     Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649

(4th Cir. 2002) (internal quotation marks omitted).

            Because Pepper did not produce direct evidence that

racial     discrimination       motivated             Precision        Valve’s     adverse

actions against him, we analyze his claims under the burden-

                                                2
shifting    framework       established         in    McDonnell       Douglas        Corp.    v.

Green, 411 U.S. 792, 802-05 (1973).                      See Hill v. Lockheed Martin

Logistics Mgmt., Inc., 354 F.3d 277, 284-85 (4th Cir. 2004) (en

banc).     Under the McDonnell Douglas framework, an employee is

first     required        to      establish          a     prima       facie        case      of

discrimination, showing that (1) he is a member of a protected

class;    (2)    he    suffered    an     adverse        employment     action;        (3)    he

suffered    this       adverse    action        despite        performing      his    job    in

accordance       with    the     employer’s       legitimate          expectations;          and

(4) the    circumstances         gave     rise    to      an    inference      of    unlawful

discrimination. *        Adams v. Trs. of the Univ. of N.C.– Wilmington,

640 F.3d 550, 558 (4th Cir. 2011).                       If the employee makes this

showing,    “the       burden    shifts    to    the      employer     to    articulate        a

legitimate, nondiscriminatory reason for the adverse employment

action.”        Hill, 354 F.3d at 285.                    If the employer provides

evidence    of     a    nondiscriminatory            reason     for    its     action,       the

presumption of discrimination is rebutted, and the employee, who

bears     the    ultimate       burden     of     persuasion,         must     show     by     a

     *
       We decline Pepper’s invitation to adopt the holding of
Brady v. Office of Sergeant at Arms, 520 F.3d 490, 493-94 (D.C.
Cir. 2008). See Stallworth v. Singing River Health Sys., 469 F.
App’x 369, 372 (5th Cir. 2012) (unpublished) (declining to adopt
Brady); Hinds v. Sprint/United Mgmt. Co., 523 F.3d 1187, 1202
n.12 (10th Cir. 2008) (declining to adopt Brady and “reserv[ing]
the right to undertake each step of the Supreme Court’s
McDonnell Douglas framework in analyzing discrimination and
retaliation claims on summary judgment”).



                                            3
preponderance         of    evidence      that        the     proffered        reason      was    a

pretext    for        discrimination.                Reeves      v.    Sanderson         Plumbing

Prods., Inc., 530 U.S. 133, 143, 146-49 (2000).

             Here,         Precision        Valve           provided         ample       evidence

demonstrating          that    Pepper          failed       to     meet      its      legitimate

expectations,          including         documentation             showing        that     Pepper

received       multiple       warnings         for       producing          defective      parts,

unexcused absences, tardiness, improperly clocking in or out,

and not being at his machine at the beginning of his shift.

Pepper argues on appeal that Precision Valve cannot logically

claim    that    his       performance         was       unsatisfactory        prior      to    his

termination because Precision Valve continued to employ him for

a time after recognizing deficiencies in his performance.                                        We

find this argument unpersuasive.                         Because Pepper’s self-serving

statements      regarding       his      job    performance           are    insufficient        to

show    that     he     met    Precision         Valve’s         legitimate          performance

expectations, see King v. Rumsfeld, 328 F.3d 145, 149-50 (4th

Cir.    2003),    we       conclude      that       he    cannot      make    a    prima    facie

showing    of    discrimination.                Accordingly,           we     hold    that      the

district   court        did   not     err      in     granting        summary      judgment      on

Pepper’s racial discrimination claims.

             Pepper next argues that the district court erred in

granting Precision Valve’s motion for summary judgment on his

retaliation      claims.            To    establish          a   prima        facie      case    of

                                                4
retaliation,       Pepper     “must         prove     that     (1)     []he    engaged        in   a

protected       activity,     (2)      the    employer         acted      adversely      against

[him],     and    (3)    there        was    a    causal          connection      between      the

protected activity and the asserted adverse action.”                                   Hoyle v.

Freightliner, LLC, 650 F.3d 321, 337 (4th Cir. 2011).                                    Pepper

argues that the district court erred in determining that the gap

of   ten    months      between       the     filing         of     his    lawsuit     and     his

termination was too long to establish causation between the two.

Pepper contends that his protected activity was not his filing

of   the    lawsuit      but,      rather,       his        continuing       pursuit     of    the

lawsuit, and, thus, that there was sufficient temporal proximity

to establish causation.                 He identifies no authority for this

contention.

                We conclude that Pepper’s protected activity was the

filing     of    his   lawsuit      against          Precision       Valve.       “[A]   causal

connection       for    purposes       of    demonstrating            a   prima      facie    case

exists     where       the   employer         takes         adverse       employment     action

against     an    employee        shortly     after         learning      of   the    protected

activity.”         Price     v.    Thompson,          380    F.3d     209,     213    (4th    Cir.

2004).      Generally, however, the passage of time alone cannot

provide     proof       of   causation           unless       the     “temporal       proximity

between an employer’s knowledge of protected activity and an

adverse employment action” was “very close.”                              Clark County Sch.

Dist.      v.    Breeden,       532    U.S.          268,     273     (2001)      (per curiam)

                                                 5
(internal    quotation      marks      omitted).            Because       Pepper   was

terminated     ten    months     after     he     filed    his     lawsuit    against

Precision    Valve,    we   conclude       that    Pepper    cannot    establish     a

causal   connection     between     his    filing     of    the    lawsuit   and   his

termination.     See id. (suggesting that three-to-four-month gap

was insufficient to prove causal connection).                      Accordingly, we

hold that the district court did not err in granting summary

judgment on Pepper’s retaliation claims.

            We affirm the district court’s judgment.                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the      materials       before   this    court   and

argument would not aid the decisional process.


                                                                             AFFIRMED




                                           6